Exhibit 10.1

 

DEBT EXCHANGE AGREEMENT

 

This Debt Exchange Agreement (this “Agreement”), effective as of January 31,
2005, is entered into by and between InnSuites Hospitality Trust, an Ohio real
estate investment trust (the “Company”), and RRF Limited Partnership, a Delaware
limited partnership (the “Creditor”).

 

WITNESSETH

 

WHEREAS, the Company owes $259,818 to the Creditor for accrued but unpaid
interest on an unsecured promissory note dated April 2, 1999 payable to the
Creditor (the “Exchange Note Interest”); and

 

WHEREAS, the Company is indebted to the Creditor in the principal amount of
$1,512,644 in connection with the July 26, 2002 purchase by the Company of
673,623 Shares of Beneficial Interest of the Company then-held by the Creditor
(the “Purchase Debt”); and

 

WHEREAS, the Company is indebted to the Creditor for the Creditor’s satisfaction
of the Company’s obligation to Mr. James Wirth and his affiliates in the amount
of $3,792,731 in connection with the Creditor’s sale of its Tempe, Arizona
property (the “Satisfied Debt”); and

 

WHEREAS, the Creditor has advanced $2,985,858 to the Company during fiscal years
2002, 2003 and 2004, which the Company used to make principal and interest
payments on its debt obligations  (the “Advance Debt,” and together with the
Exchange Note Interest, the Purchase Debt and the Satisfied Debt, the “Debts”);
and

 

WHEREAS, in exchange for the satisfaction, cancellation and conversion of the
Debts, in the manner and on the terms set forth in this Agreement, the Creditor
desires to acquire from the Company, and the Company desires to issue to the
Creditor, Shares of Beneficial Interest of the Company.  A description of the
Debts being converted by the Creditor and the number of Shares of Beneficial
Interest of the Company being issued upon conversion thereof are set forth on
Exhibit A.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

 

SECTION 1.           DEFINITIONS.  The following terms when used in this
Agreement shall have the following respective meanings:

 

“Advance Debt” has the meaning set forth in the introductory statements.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Company” means InnSuites Hospitality Trust, an Ohio real estate investment
trust, together with its successors and assigns.

 

--------------------------------------------------------------------------------


 

“Creditor” means RRF Limited Partnership, a Delaware limited partnership,
together with its successors and assigns.

 

“Debts” has the meaning set forth in the introductory statements.

 

“Exchange Note Interest” has the meaning set forth in the introductory
statements.

 

“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing or
any authority, department, commission, board, bureau, agency, court or
instrumentality of any of the foregoing.

 

“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest, conditional sale or other title
retention agreement, pledge, purchase option, call, adverse claim or similar
right of a third party with respect to such securities.

 

“Purchase Debt” has the meaning set forth in the introductory statements.

 

“Satisfied Debt” has the meaning set forth in the introductory statements.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the Shares of Beneficial Interest of the Company to be acquired
by the Creditor hereunder, as set forth on Exhibit A.

 

SECTION 2.         EXCHANGE AND CONVERSION OF THE DEBTS INTO SHARES.

 

Subject to and upon the terms and conditions set forth in this Agreement, the
Company agrees to issue to the Creditor, and the Creditor agrees to acquire from
the Company, the Shares in exchange for the satisfaction, cancellation and
conversion of the Debts, all in the manner and the amounts set forth in Exhibit
A.  For purposes of Rule 144 of the Securities Act, the parties agree that the
transactions contemplated by this Agreement should be treated as a conversion of
the Debts into the Shares.

 

SECTION 3.         REPRESENTATIONS OF THE COMPANY.  The Company hereby
represents and warrants to the Creditor as follows:

 

3.1           Company Existence.  The Company is a real estate investment trust
duly organized, validly existing and in good standing under the laws of the
State of Ohio.

 

3.2           Company Power and Authorization. The Company has the power,
authority and legal right to execute, deliver and perform this Agreement.  The
execution, delivery and performance of this Agreement by the Company has been
duly authorized by all

 

2

--------------------------------------------------------------------------------


 

necessary corporate action on behalf of the Company.  This Agreement constitutes
the legal, valid and binding obligation of the Company, enforceable against it
in accordance with its terms, subject to any applicable bankruptcy, insolvency
(including all applicable laws relating to fraudulent transfers),
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights generally or to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).

 

3.3           Validity of Contemplated Transactions; Consent.  The execution,
delivery and performance of this Agreement by the Company does not and will not
violate, conflict with or result in the breach of any term, condition or
provision of any agreement to which the Company is a party, or require the
approval or consent of any other party, except for such approvals or consents as
have already been obtained. The Company does not require the approval or consent
of, and is not required to make any registration or filing with, any
Governmental Authority in connection with the execution, delivery and
performance of this Agreement by the Company, except for such approvals,
consents, registrations or filing as have already been obtained or made, or will
be obtained or made after the date hereof as required by applicable law and set
forth on Exhibit B hereto.

 

3.4.          Issuance.  The Shares to be issued and acquired under this
Agreement, when issued by the Company to the Creditor and acquired by the
Creditor pursuant to the terms of this Agreement, will (i) be duly authorized,
validly issued, fully paid and nonassessable, (ii) have been issued in
compliance with all federal and state securities laws (subject to the approvals,
consents, registrations or filings set forth on Exhibit B hereto), and (iii)
except as otherwise provided herein, be free and clear of all Liens.

 

3.5           Brokers, Finders, and Agents.  The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated by
this Agreement.

 

SECTION 4.         REPRESENTATIONS OF THE CREDITOR.  The Creditor represents and
warrants to the Company as follows:

 

4.1           Creditor Existence.  The Creditor is duly organized, validly
existing and in good standing under the laws of the State of Delaware.

 

4.2           Creditor Power and Authorization. The Creditor has the power,
authority, and legal right to execute, deliver and perform this Agreement.  The
execution, delivery and performance of this Agreement by the Creditor has been
duly authorized by all necessary action on behalf of the Creditor.  This
Agreement constitutes the legal, valid and binding obligation of the Creditor,
enforceable against such Creditor in accordance with its terms, subject to any
applicable bankruptcy, insolvency (including all applicable laws relating to
fraudulent transfers), reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

 

3

--------------------------------------------------------------------------------


 

4.3           Validity of Contemplated Transactions, etc.  The execution,
delivery, and performance of this Agreement by the Creditor does not and will
not violate, conflict with or result in the breach of any term, condition or
provision of any agreement to which the Creditor is a party, or require the
approval or consent of any other party, except for such approvals or consents as
have already been obtained.  No authorization, approval or consent of, and no
registration or filing with, any Governmental Authority is required in
connection with the execution, delivery and performance of this Agreement by the
Creditor, except for such approvals, consents, registrations or filings as have
already been obtained or made.

 

4.4           Restricted Securities; No Registration.  The Creditor understands
that the Shares are “restricted securities,” as defined in Rule 144 adopted by
the Securities and Exchange Commission under the Securities Act (“Rule
144”),  and agrees that the Shares hereby acquired by such Creditor have not
been registered under the Securities Act by reason of a specific exemption
therefrom, and that none of the Shares so acquired can be offered, sold or
transferred unless they are subsequently registered under the Securities Act or
the Creditor obtains an opinion of counsel, in form and substance satisfactory
to the Company and its counsel, that such registration is not required and that
the proposed offer, sale or transfer will be made in compliance with all
applicable securities laws, including Rule 144  or other applicable exemption
from the registration requirements of the Securities Act.  The Creditor further
acknowledges and understands that the Company is under no obligation to register
the Shares.

 

4.5           Sufficiency of Information.  The Creditor has evaluated the risks
of investing in the Shares, has been afforded the opportunity during the course
of negotiating the transactions contemplated by this Agreement to ask questions
of, and to secure such information from, the Company and its officers as the
Creditor deems necessary to evaluate the merits of entering into such
transactions, and all information requested has been given and all questions
asked were answered.

 

4.6           Brokers, Finders, and Agents.  The Creditor is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated by
this Agreement.

 

SECTION 5.         LEGEND.  The Creditor understands that certificates
representing the Shares acquired by such Creditor shall bear the following
legend:

 

THE SHARES OF BENEFICIAL INTEREST REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY STATE SECURITIES LAWS.  NEITHER THIS SECURITY NOR ANY PORTION HEREOF OR
INTEREST HEREIN MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS THE SAME IS REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE AND
THE COMPANY SHALL HAVE

 

4

--------------------------------------------------------------------------------


 

RECEIVED, AT THE EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION
REASONABLY SATISFACTORY TO THE COMPANY BASED UPON THE ADVICE OF COUNSEL TO THE
COMPANY.

 

SECTION 6.         MISCELLANEOUS.

 

6.1           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Ohio applicable to contracts made
and to be performed entirely within the state without regard to principles of
conflicts of law.

 

6.2           Entire Agreement. This Agreement and the other agreements and
instruments expressly provided for in this Agreement, together set forth the
entire understanding of the parties to this Agreement and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties.

 

6.3           No Waivers; Amendments.  No failure or delay on the part of any
party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
party at law or in equity or otherwise.

 

6.4           Severability.  If any provision of this Agreement shall be
declared void or unenforceable by a judicial or administrative authority, the
validity of any other provision and of the entire Agreement shall not be
affected thereby.

 

6.5           Expenses.  Each of the parties will pay the fees and expenses
incurred by it in connection with the preparation, execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

6.6           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, and all of which taken
together shall constitute one and the same document.

 

6.7           Further Assurances.  The Company will, from time to time, upon the
reasonable request of Creditor, execute such further documents as may be
reasonably required to transfer to and to vest in Creditor all right, title and
interest of the Company in the Shares.

 

signature page follows

 

 

5

--------------------------------------------------------------------------------


 

The parties hereto have executed and delivered this Agreement as of the date
first above written.

 

 

INNSUITES HOSPITALITY TRUST

 

an Ohio real estate investment trust

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

RRF LIMITED PARTNERSHIP

 

 

a Delaware limited partnership

 

 

By: INNSUITES HOSPITALITY TRUST

 

 

its General Partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DEBTS

 

Name of Creditor

 

Description of Debt Being Cancelled

 

Amounts
Outstanding Being
Converted

 

Shares Being
Issued

 

RRF Limited
Partnership

 

Accrued and unpaid interest due on an unsecured promissory note dated April 2,
1999 payable to the Creditor bearing interest at 7% per annum.

 

$259,818

 

199,860

 

RRF Limited
Partnership

 

Indebtedness to the Creditor in connection with the July 26, 2002 purchase by
the Company of 673,623 Shares of Beneficial Interest of the Company held by the
Creditor on July 26, 2002.

 

$1,512,644

 

1,163,572

 

RRF Limited
Partnership

 

Indebtedness to the Creditor in connection with the Creditor’s satisfaction of
the Company’s obligations to James F. Wirth and certain of his affiliates in
connection with the sale of the Creditor’s property in Tempe, Arizona.

 

$3,792,731

 

2,917,486

 

RRF Limited
Partnership

 

Indebtedness to the Creditor in connection with advances made to the Company
during fiscal 2002, 2003 and 2004, which the Company used to make principal and
interest payments on its debt obligations.

 

$2,985,858

 

2,296,814

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENTS; FILINGS; REGISTRATIONS

 

1.             Approval by the shareholders of the Company obtained at the
Company’s annual meeting on December 10, 2004.

 

2.             Approval of Additional Listing Application by the American Stock
Exchange.

 

3.             Notice of Sale of Securities pursuant to Regulation D on Form D
with the Securities and Exchange Commission.

 

4.             Compliance with applicable state securities laws (Blue Sky Laws).

 

8

--------------------------------------------------------------------------------